Miller, J
The only question presented in argument by appellant’s counsel is, as to the sufficiency of the evidence to sustain the verdict of the jury. The evidence is set out in the record in full, and upon a careful examination of it, we are clearly of opinion that it abundantly sustains the verdict. Plaintiff claimed to have acquired the property in controversy, by purchase, from one Amos. The defendants pleaded, and offered evidence tending to prove, that such sale was only colorable, and made to hinder, delay and defraud them, the creditors of Amos. The jury found this issue in favor of the defendants, and we think correctly so upon the evidence. The judgment, therefore, must be
Affirmed.